Spencer, J.,
dissenting.
I respectfully dissent herein, and incorporate herein by reference the dissent filed in County of Lancaster v. State Board of Equalization & Assessment, post p. 497, 143 N. W. 2d 885.
Additionally, I make the following observations. The sales-assessment ratio given by the Tax Commissioner for this county is: Rural - 21.21; urban - 27.01. The .rural lands were raised 29 percent, and the urban 7 percent. Evidence was adduced to show that the four sections of land in Kimball County, surrounding state school lands which were revalued last year and which are required to be valued at market value, were in each instance valued at a figure higher than the state school lands.
On the rural sales, evidence was adduced that six of them were incorrect or out of line, and it does not appear that this evidence was considered. Only one of the sales involved was of an operating unit, and that involved an exchange of properties where inflated values *486are sometimes used. The portion of the perimeter map showing Cheyenne County, in which no change was made, indicates that the Kimball County land, which isi comparable to that across the county line in Cheyenne County, is valued at a higher figure than Cheyenne County land. If Cheyenne County is at actual value, then a gross injustice is being done Kimball County by increasing the inequality.
Some of the urban sales were disputed. One which was used involved the sale of a liquor store with an admitted $10,000 “Blue Sky” for the business. The evidence indicates that Kimball County, at the time of the hearing, had 16 to 19 vacant buildings in a 5-block area. The following comparison of counties in which no change made with an urban sales ratio less than Kimball County’s 27.01, clearly demonstrates the arbitrariness of the urban increase:
COUNTY SALES RATIO
Banner 25.20
Blaine 24.68
Boyd 26.85
Brown 25.76
Cedar 25.70
Furnas 26.96
Garden 23.72
Hamilton 25.92
Hayes 22.77
Kearney 25.83
Logan 23.75
Rock 26.08
Thomas 22.12
York 26.71
In spite of the fact that each of the counties above had a lower figure than the 27.01 of Kimball County, which received a 7 percent increase, they received none. Cheyenne County, with a 27.09; Garfield County, with a 27.24; and Madison County, with a 27.41, received no in*487crease; and Otoe County, with a 25.61, received a 7 percent decrease.
Carter, J., joins in this dissent.